Citation Nr: 1543317	
Decision Date: 10/08/15    Archive Date: 10/13/15

DOCKET NO.  14-31 068A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for residuals of a head injury.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), an anxiety disorder other than PTSD, and a depressive disorder.

3.  Entitlement to service connection for a bilateral eye disorder, to include blindness, macular degeneration, and retinopathy. 


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from September 1943 to March 1946. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a December 2013 rating decision rendered by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In September 2015, the Veteran testified at a videoconference hearing held before the undersigned Veterans Law Judge.

In addition to the claims of entitlement to service connection for blindness, macular degeneration, and retinopathy that were adjudicated by the RO, the Veteran is claiming entitlement to service connection for glaucoma.  Pursuant to Clemons v. Shinseki, 22 Vet. App.128 (2009), the issue of entitlement to service connection for glaucoma is part of the issue on appeal regarding the bilateral eye disorder.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for an acquired psychiatric disorder and an eye disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDING OF FACT

On September 17, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of the appeal of the issue of entitlement to service connection for residuals of a head injury is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal of entitlement to service connection for residuals of a head injury by the appellant (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn the appeal of the issue of entitlement to service connection for residuals of a head injury, and, hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of the issue of entitlement to service connection for residuals of a head injury and it is dismissed.


ORDER

The appeal of the issue of entitlement to service connection for residuals of a head injury is dismissed.


REMAND

The Veteran asserts that he injured his eyes in a combat-related explosion on his ship when his ship was attacked by Japanese aircraft.  His service personnel records reflect that his ship participated in two invasions in 1945.  Therefore, the appellant engaged in combat with the enemy.  The claimant is competent to report this injury, and the Board finds him credible.  In light of the in-service injury, a VA examination is necessary to determine whether any current eye disorder is related to active service.

The Veteran maintains that he was reticent at the time of a November 2013 VA examination and that he did not fully describe his psychiatric symptomatology.  Therefore, the Board finds that another VA examination is necessary.

At the hearing, the Veteran testified that he was currently seeing a VA psychiatrist and will be seeing VA ophthalmologist.  Hearing transcript, pages 7-8.  He added that all his current treatment is with the VA.  Id. at 8.  Thus, the AOJ should obtain all VA treatment records from the Phoenix VA Health Care System.

The undersigned Veterans Law Judge advised the Veteran that he should obtain medical evidence showing that an eye disorder is related to the in-service eye injury and that he has a psychiatric disorder related to service.  Id. at 8.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Inform the Veteran that he may submit medical evidence showing that an eye disorder is related to the in-service eye injury and that he has a psychiatric disorder related to service.

2.  Obtain all treatment records from the Phoenix VA Health Care System from 2012 to the present.

3.  Thereafter, schedule the Veteran for a VA examination to determine the nature and extent of any current eye disorder.  The claims folder is to be made available to the examiner to review.  The examiner is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of any disability due to a current eye disorder.  

The examiner should be asked to answer the following inquiries:

Accepting the Veteran's reporting of an in-service eye injury during combat as credible, the examiner should opine whether it is at least as likely as not (50 percent or greater probability) that any current eye disorder is related to his active service, including the in-service eye injury.

A complete rationale for any opinion offered must be provided.

4.  Schedule the Veteran for a VA examination to determine the nature and extent of any current psychiatric disorder, to include whether he has PTSD.  The claims folder is to be made available to the examiner to review.  The examiner is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of any disability due to all diagnosed psychiatric disorders.  

The examiner should be asked to answer the following inquiries:

The examiner should determine whether the Veteran has PTSD and if he does not have PTSD, the examiner should provide a rationale as each of the criteria for a diagnosis of PTSD that the Veteran does not meet explaining why he does not met each particular criterion necessary for a diagnosis of PTSD.  

For any other diagnosed acquired psychiatric disorder, the examiner should opine whether it is at least as likely as not (50 percent or greater probability) that any current acquired psychiatric disorder is related to his active service, including the in-service combat when his ship was attacked by Japanese aircraft.

A complete rationale for any opinion offered must be provided.

5.  Thereafter, the AOJ must readjudicate the issues on appeal.  If any benefit is not granted, the Veteran should be furnished with a supplemental statement of the case, with a copy to his representative, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


